Exhibit 10.3

NAVIGANT CONSULTING, INC.

DIRECTORS’ DEFERRED FEES PLAN

ARTICLE I

Purpose

The purpose of the Navigant Consulting, Inc. Directors’ Deferred Fees Plan is to
provide Non-Employee Directors with the opportunity to defer the receipt of all
or a portion of their annual cash retainer and meeting attendance fees. All
capitalized terms used in the Plan shall have the meanings set forth in Article
II.

ARTICLE II

Definitions

“Board” means the Board of Directors of Navigant Consulting, Inc.

“Company” means Navigant Consulting, Inc.

“Deferral” shall have the meaning set forth in Section 4.1.

“Deferral Account” means a bookkeeping account in the name of a Non-Employee
Director who elects to defer, pursuant to the Plan, all or a portion of his or
her Retainer/Fees.

“Deferral Crediting Date” shall have the meaning set forth in Article V.

“Deferral Election” shall have the meaning set forth in Section 4.1.

“Distribution Date” shall have the meaning set forth in Section 7.1.

“Interest Account” means an account established on behalf of a Non-Employee
Director pursuant to Article VI of the Plan.

“Non-Employee Director” means any director of the Company who is not an officer
or employee of the Company or any subsidiary of the Company.

“Plan” means Directors Deferred Fees Plan, as amended and restated from time to
time.

“Plan Year” means the 12-month period coincident with the calendar year.

“Prime Rate” means the interest rate published from time to time by LaSalle Bank
N.A.

“Retainer/Fees” means the annual cash retainer fee and meeting attendance fees
payable to Non-Employee Directors for service as a member of the Board or a
committee of the Board,



--------------------------------------------------------------------------------

excluding such fees that a Non-Employee Director elects to forgo in exchange for
Elective Options granted under the Company’s Long-Term Incentive Plan.

“Termination Date” means the date on which a Non-Employee Director ceases to
serve as a member of the Board.

“Valuation Date” means the last day of each calendar month.

ARTICLE III

Administration

The Board shall administer the Plan or a committee designated by the Board. The
Board shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, and establish rules and regulations it deems necessary or
desirable for the administration of this Plan. All such interpretations, rules
and regulations shall be final, binding and conclusive. The Board may delegate
administrative duties under the Plan to one or more agents, as it shall deem
necessary or advisable.

ARTICLE IV

Deferral Elections

4.1. Eligibility for Deferral Elections. Each Non-Employee Director shall be
eligible to participate in the Plan. Prior to the first day of each Plan Year, a
Non-Employee Director may make an irrevocable election to defer receipt of all
or any portion of his or her Retainer/Fees for such Plan Year in accordance with
this Article (each such election shall be referred to as a “Deferral Election”
and the amounts deferred pursuant to such an election the “Deferral”). A
Non-Employee Director shall be eligible to make a Deferral Election if he or she
is a current member of the Board or has been elected to the Board on the date
such election is made.

4.2. Election Procedures. All Deferral Elections must be made in accordance with
procedures prescribed by the Board, and must be received by the Plan
administrator prior to the first day of the Plan Year for which such election is
effective. Any Deferral Election shall apply only to the Retainer/Fees otherwise
payable in the year for which the Deferral Election is made.

ARTICLE V

Deferral Accounts

All amounts deferred pursuant to a Non-Employee Director’s Deferral Elections
under the Plan shall be credited to a Deferral Account maintained on behalf of
such Non-Employee Director as of the first business day of each quarter (the
“Deferral Crediting Date”). A Non-Employee Director shall be fully vested at all
times in the balance of his or her Deferral Account.



--------------------------------------------------------------------------------

ARTICLE VI

Interest Account

Under the Interest Account, interest will be credited to the Non-Employee
Director’s Deferral Account as of each Valuation Date and on the date the final
payment of a Deferral is to be made based on the balance in the Non-Employee
Director’s Deferral Account deemed invested in the Interest Account on the
Valuation Date or such final payment date. The rate of interest to be credited
will be the quoted rated on a ten-year U.S. Treasury Note as of the first
business day of each year, plus one percent.

ARTICLE VII

Payment of Deferral Accounts

7.1. Time and Method of Payment. Payment of a Non-Employee Director’s Deferral
Account shall be made in a single lump sum or in installments as elected by the
Non-Employee Director prior to his or her Termination Date. If a Non-Employee
Director’s Deferral Account is payable in a single lump sum, the payment shall
be made as soon as practicable after the first day of the Plan Year following
the Termination Date, (the “Distribution Date”). If a Non-Employee Director’s
Deferral Account is payable in installment payments, then the Non-Employee
Director’s Deferral Account shall be paid in substantially equal annual
installments over the period, not longer than 10 years, as elected by the
Non-Employee Director, and commencing as soon as practicable following the
Distribution Date.

7.2 Form of Payment. The payment of that portion of a Deferral Account invested
in the Interest Account shall be made in cash.

7.3 Installment Payments. If installment payments are elected pursuant to
Section 7.1, the amount to be paid to the Non-Employee Director on each payment
date shall be determined as follows: the amount of the principal payment of each
installment shall be determined by dividing the current principal balance by the
number of remaining installment payments and the amount of the interest payment
shall be determined by dividing the current interest balance by the number of
remaining installment payments.

ARTICLE VIII

Payment Upon Death of a Non-Employee Director

8.1. Payment to Beneficiary. In the event a Non-Employee Director dies before
all amounts credited to his or her Deferral Account have been paid, payment of
the Non-Employee Director’s Deferral Account shall be made or shall commence in
the form of payment elected by the Non-Employee Director or in such other form
designated by the Board in its sole discretion.

8.2 Designation of Beneficiary. Each Non-Employee Director may file with the
Corporate Secretary a written designation of one or more persons as such
Non-Employee Director’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Non-Employee Director’s death. Each beneficiary
designation shall become effective only when filed in writing with the Corporate
Secretary during the Non-Employee Director’s lifetime on a form prescribed by
the Company. The filing with the Corporate Secretary of a new beneficiary



--------------------------------------------------------------------------------

designation shall cancel all previously filed beneficiary designations. If a
Non-Employee Director fails to designate a beneficiary, or if all designated
beneficiaries of a Non-Employee Director predecease the Non-Employee Director,
then the Deferral Account shall be paid to the Non-Employee Director’s estate.

ARTICLE IX

Funding

The Company shall pay benefits payable under the Plan to any Non-Employee
Director. The Company shall not be required to fund, or otherwise segregate
assets to be used for payment of benefits under the Plan. Notwithstanding the
foregoing, the Company, in the discretion of the Board, may maintain one or more
grantor trusts (each, a “Trust”) to hold assets to be used for payment of
benefits under the Plan. The assets of the Trust shall remain the assets of the
Company subject to the claims of its general creditors. Any payments by a Trust
of benefits provided to a Non-Employee Director under the Plan shall be
considered payment by the Company and shall discharge the Company of any further
liability under the Plan for such payments.

ARTICLE X

General

10.1. Effective Date; Termination. This Plan, as amended and restated herein,
shall be effective as of the Effective Date. The Board may terminate this Plan
at any time. Termination of this Plan shall not affect the payment of any
amounts credited to a Non-Employee Director’s Deferral Account.

10.2. Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation. No amendment may impair the rights of a Non-Employee
Director to payment of his or her Deferral Account without the consent of such
Non-Employee Director.

10.3. Non-Transferability of Benefits. No benefit payable at any time under the
Plan shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefits, whether currently or thereafter payable, shall be void. No person
shall, in any manner, be liable for or subject to the debts or liabilities of
any person entitled to such benefits. If any person shall attempt to, or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his benefits
under the Plan, or if by any reason of his bankruptcy or other event happening
at any time, such benefits would devolve upon any other person or would not be
enjoyed by the person entitled thereto under the Plan, then the Board, in its
discretion, may terminate the interest in any such benefits of the person
entitled thereto under the Plan and hold or apply them for or to the benefit of
such person entitled thereto under the Plan or his spouse, children or other
dependents, or any of them, in such manner as the Board may deem proper.

10.4. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the Board’s inability, after a reasonable search, to
locate a Non-Employee Director or his or her



--------------------------------------------------------------------------------

Beneficiary, as applicable, within a period of two (2) years after the
Distribution Date upon which the payment of any benefits becomes due. Unclaimed
amounts shall be forfeited at the end of such two-year period. These forfeitures
will reduce the obligations of the Company under the Plan and the Non-Employee
Director or Beneficiary, as applicable, shall have no further right to his
Deferral Account.

10.5. Governing Law. This Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to